Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 10, 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed October 20, 2021 has been entered. The Applicant amended claims 1, 4, 10, 13, 17, and 20, cancelled claims 2, 15, and 23, and add claims 24-26. Claims 1, 4-8, 10-14, 17-22, and 24-26 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed March 17, 2022. The examiner withdraws the 112(b) rejections and the Drawings and Claims objections in light of the amendments to the Claims.
Applicant's arguments filed June 10, 2022 have been fully considered but they are not persuasive. The applicant argues “Takahashi does not provide a radial distance from the radiator to the first slot”, “Takahashi provides a diameter of the inner periphery is 0.07 λL and a diameter of the outer periphery of the passive element is 0. 27 λL. Furthermore, Takahashi provides distance between the inner edge of the slit and the outer edge of the passive element designated as Sv. However, Takahashi does not provide any range of a radial distance from the radiator to the first slot, much less a radial distance from the radiator to the first slot ranges from 0.2xλ1 to 0.3xλ1. It is clear that Takahashi fails to provide specific configuration of the first slot to restrict the current in and around the first slot”, and “As such, Takahashi fails to disclose that the first slot and the second slot are symmetrically disposed by a joint centered between the radiator and the ground plate, wherein a radial distance from the radiator to the first slot ranges from 0.2xλ1 to 0.3xλ1, and wherein λ1 is a first wavelength of the first electromagnetic wave signal, as claimed. Thus, the combination of Yanagi and Takahashi fails to disclose at least one limitation of independent claim 1.” However, Takahashi teaches Sv is 0.02 λs, X1 is 0.025 λL, DOUT,ring is 0.27 λL, the radial distance from the radiator to the first slot is DOUT,ring - Sv - X1 = 0.27 λL - 0.025 λL - 0.02 λs which is approximately 0.235 λL which reads on the limitation of independent claim 1 as it within 0.2xλ to 0.3xλ.  The examiner upholds the rejection and makes it final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagi et al. (US PGPUB 2005/0264462 A1), hereinafter known as Yanagi, in view of Takahashi et al. (US PGPUB 2011/0279342 A1), hereinafter known Takahashi.
Regarding claim 1, Yanagi discloses (Fig. 3) an antenna apparatus (Fig. 3), comprising: a ground plate (112), a radiator (111) disposed on the ground plate (112); a signal source coupled to the radiator (111) and configured to feed a first electromagnetic wave signal of a first frequency band into the radiator (111); a first slot (112b) disposed on the ground plate (112); and a second slot (112b) disposed on the ground plate (112), wherein both the first slot (112b) and the second slot (112b) are closed slots and surround the radiator (111), and wherein the first slot (112b) and the second slot (112b) are configured to restrain a first current distribution on the ground plate ([0045]) wherein the first slot (112b) and the second slot (112b) are symmetrically disposed by a joint centered between the radiator (111) and the ground plate (112) but does not specifically teach wherein a radial distance from the radiator to the first slot ranges from 0.2xλ1 to 0.3xλ1, and wherein λ1 is a first wavelength of the first electromagnetic wave signal. 

    PNG
    media_image1.png
    401
    367
    media_image1.png
    Greyscale

However, Takahashi teaches (Fig. 2, 3-1, and 4-3) a radial distance from the radiator to the first slot ranges from 0.2xλ1 to 0.3xλ1 (DOUT,ring - Sv - X1 = 0.27 λL - 0.025 λL - 0.02 λs which is approximately 0.235 λL), and wherein λ1 is a first wavelength of the first electromagnetic wave signal.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Yanagi with Takahashi to include “a radial distance from the radiator to the first slot ranges from 0.2xλ1 to 0.3xλ1, and wherein λ1 is a first wavelength of the first electromagnetic wave signal,” as taught by Takahashi, for the purpose of improving performance by improving uniformity of radiation (see also [0045]). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 4, Yanagi further teaches (Fig. 3) wherein the first slot is an arc shape but does not specifically teach wherein a distance between an inner side of the first slot and a center of the radiator is 0.25x λ1.
However, Takahashi teaches (Fig. 2, 3-1, and 4-3) a distance between an inner side of the first slot and a center of the radiator is 0.25xλ1 (Dout,ring 0.27 λ – Sv 0.02 λ is 0.25 λ).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Yanagi with Takahashi to include “a distance between an inner side of the first slot and a center of the radiator is 0.25xλ1,” as taught by Takahashi, for the purpose of improving performance by improving uniformity of radiation (see also [0045]). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 5, Yanagi does not specifically teach wherein a first length of the first slot extending in a circumference direction is 0.5xλ1.
However, Takahashi teaches (Fig. 2) a first length of a first slot extending in a circumference direction is 0.5xλ1 ([0044]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Yanagi with Takahashi to include “a first length of a first slot extending in a circumference direction is 0.5xλ1,” as taught by Takahashi, for the purpose of improving performance by improving uniformity of radiation (see also [0045]). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagi in view of Takahashi as applied to claim 5 above, and in further view of Hsiao et al. (US PGPUB 2020/0127388 A1), hereinafter known as Hsiao.
Regarding claim 6, Yanagi further teaches wherein the first frequency band is 5.9 gigahertz (GHz) but does not specifically teach wherein a second length of the first slot in a radial direction is 0.05xλ1.
However, Hsiao teaches a second length of the first slot in a radial direction is 0.05xλ1 (L1, [0047]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Yanagi with Hsiao to include “a second length of the first slot in a radial direction is 0.05xλ1,” as taught by Hsiao, for the purpose of improving impedance matching (see also [0047]). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claims 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagi in view of Takahashi as applied to claim 1 above, and in further view of Rafi et al. (US Patent No. 7427957 B2), hereinafter known Rafi.
Regarding claim 7, Yanagi does not specifically teach wherein the signal source is further configured to feed a second electromagnetic wave signal of a second frequency band into the radiator, wherein the second frequency band is lower than the first frequency band, wherein the antenna apparatus further comprises a third slot and a fourth slot located on respective peripheries of the first slot and the second slot, wherein both the third slot and the fourth slot are closed slots, and wherein the third slot and the fourth slot are configured to restrain a second current distribution on the ground plate.
However, Rafi teaches (Fig. 1) a signal source is further configured to feed a second electromagnetic wave signal of a second frequency band into the radiator (Abstract), wherein the second frequency band (1.575 GHz) is lower than the first frequency band (5.9 GHz), wherein the antenna apparatus further comprises a third slot and a fourth slot (22) located on respective peripheries of a first slot (20), wherein both the third slot and the fourth slot are closed slots (22), and wherein the third slot and the fourth slot (22) are configured to restrain a second current distribution on the ground plate.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Yanagi with Rafi to include “a signal source is further configured to feed a second electromagnetic wave signal of a second frequency band into the radiator, wherein the second frequency band is lower than the first frequency band, wherein the antenna apparatus further comprises a third slot and a fourth slot located on respective peripheries of the first slot and the second slot, wherein both the third slot and the fourth slot are closed slots, and wherein the third slot and the fourth slot are configured to restrain a second current distribution on the ground plate,” as taught by Rafi, for the purpose of improving versatility in applications (see also col. 6, lines 43-47).
Regarding claim 8, Yanagi does not specifically teach wherein the third slot and the fourth slot are symmetrically disposed by a joint centered between the radiator and the ground plate, wherein a radial distance from the radiator to the third slot ranges from 0.2xλ2 to 0.3xλ2, and wherein λ2 is a second wavelength of the second electromagnetic wave signal.
However, Rafi teaches (Fig. 1) a third slot a fourth slot (22) are symmetrically disposed by a joint centered between the radiator (24) and the ground plate (16).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Yanagi with Rafi to include “a third slot and a fourth slot are symmetrically disposed by a joint centered between the radiator and the ground plate,” as taught by Rafi, for the purpose of improving versatility in applications (see also col. 6, lines 43-47).
	However, Takahashi (Fig. 2, 3-1, and 4-3) a radial distance from the radiator to the third slot ranges from 0.2xλ2 to 0.3xλ2 (DOUT,ring - Sv - X1 = 0.27 λL - 0.025 λL - 0.02 λs which is approximately 0.235 λL), and wherein λ2 is a second wavelength of the second electromagnetic wave signal.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Yanagi with Takahashi to include “a radial distance from the radiator to the third slot ranges from 0.2xλ2 to 0.3xλ2, and wherein λ2 is a second wavelength of the second electromagnetic wave signal,” as taught by Takahashi, for the purpose of improving performance by improving uniformity of radiation (see also [0045]). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 10, Yanagi does not specifically teach wherein the third slot is an arc shape, and wherein a second distance between an inner side of the third slot and a center of the radiator is 0.25xλ2.
However, Takahashi teaches (Fig. 2, 3-1, and 4-3) a third slot is an arc shape (16), and wherein a second distance between an inner side of the third slot and a center of the radiator is 0.25xλ2 (Dout,ring 0.27 λ – Sv 0.02 λ is 0.25 λ).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Yanagi with Takahashi to include “a third slot is an arc shape, and wherein a second distance between an inner side of the third slot and a center of the radiator is 0.25xλ2,” as taught by Takahashi, for the purpose of improving performance by improving uniformity of radiation (see also [0045]). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 11, Yanagi does not specifically teach wherein a third length of the third slot extending in a circumference direction is 0.5xλ2.
However, Takahashi teaches (Fig. 2) a third length of the third slot extending in a circumference direction is 0.5xλ2 ([0044]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Yanagi with Takahashi to include “a third length of the third slot extending in a circumference direction is 0.5xλ2,” as taught by Takahashi, for the purpose of improving performance by improving uniformity of radiation (see also [0045]). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagi in view of Rafi and Takahashi as applied to claim 11 above, and in further view of Hsiao.
Regarding claim 12, Yanagi does not specifically teach wherein a fourth length of the third slot a radial direction is .05xλ1 and wherein λ1 is a first wavelength of the first electromagnetic wave signal.
However, Hsiao teaches a length of a slot a radial direction is .05xλ1 and wherein λ1 is a first wavelength of the first electromagnetic wave signal (L1, [0047]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Yanagi with Hsiao to include “a length of a slot a radial direction is .05xλ1 and wherein λ1 is a first wavelength of the first electromagnetic wave signal,” as taught by Hsiao, for the purpose of improving impedance matching (see also [0047]). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claims 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shtrom in view of Takahashi and Minemura (EP 1562259 A1).
Regarding claim 13, Shtrom teaches (Fig. 5) a ground plate (500); a radiator (525) disposed on the ground plate (500), a signal source coupled to the radiator and configured to feed electromagnetic wave signals of a first frequency band and a second frequency band into the radiator ([0045]), wherein the second frequency band is lower than the first frequency band ([0045]); a first slot (505) configured to provide two first different electrical lengths and a disposed on the ground plate; a second slot (510) configured to provide two second different electrical lengths and disposed on the ground plate (500), wherein both the first slot (505) and the second slot (510) are closed slots and surround the radiator wherein the first slot (505) and the second slot (510) are symmetrically disposed by a joint centered between the radiator and the ground plate but does not specifically teach a first filter disposed in the first slot in a first manner dividing the first slot into two third slots; and a second filter disposed in the second slot in a second manner dividing the second slot into two fourth slots, wherein a radial distance from the radiator to the first slot ranges from 0.2xλ2 to 0.3xλ2, and wherein λ2 is a second wavelength of the second electromagnetic wave signal.
However, Minemura teaches (Fig. 7A) a filter (9) disposed in a slot (2) in a first manner dividing the first slot into two slots.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Yanagi with Minemura to include “a filter disposed in a slot in a first manner dividing the first slot into two slots,” as taught by Minemura, for the purpose of improving isolation and efficiency (see also [0054] and [0055]).
Further, Takahashi (Fig. 2, 3-1, and 4-3) teaches a radial distance from the radiator to the first slot ranges from 0.2xλ2 to 0.3xλ2 (DOUT,ring - Sv - X1 = 0.27 λL - 0.025 λL - 0.02 λs which is approximately 0.235 λL), and wherein λ2 is a wavelength of a electromagnetic wave signal.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Shtrom with Takahashi to include “a radial distance from the radiator to the first slot ranges from 0.2xλ2 to 0.3xλ2, and wherein λ2 is a wavelength of a electromagnetic wave signal,” as taught by Takahashi, for the purpose of improving performance by improving uniformity of radiation (see also [0045]). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 14, Shtrom does not specifically teach wherein both the first filter and the second filter are band-pass filters in which an inductor and a capacitor are coupled in series, and wherein the first filter and the second filter are configured to block a first current generated by a first electromagnetic wave signal of the first frequency band; and pass a second current generated by a second electromagnetic wave signal of the second frequency band.
However, Minemura teaches (Fig. 7A) a filter (9) is a band-pass filter in which an inductor and a capacitor are coupled in series ([0054]), and wherein the filter (9) is configured to block a first current generated by a first electromagnetic wave signal of the first frequency band; and pass a second current generated by a second electromagnetic wave signal of the second frequency band ([0054]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Yanagi with Minemura to include “a filter is a band-pass filter in which an inductor and a capacitor are coupled in series, and wherein the filter is configured to block a first current generated by a first electromagnetic wave signal of the first frequency band; and pass a second current generated by a second electromagnetic wave signal of the second frequency band,” as taught by Minemura, for the purpose of improving isolation and efficiency (see also [0054] and [0055]).
Regarding claim 17, Shtrom does not specifically teach wherein the first slot is an arc shape, and wherein a distance between an inner side of the first slot and a center of the radiator is 0.25xλ2.
	However, Takahashi (Fig. 2, 3-1, and 4-3) a first slot is an arc shape (16), and wherein a distance between an inner side of the first slot and a center of the radiator is 0.25xλ2 (Dout,ring 0.27 λ – Sv 0.02 λ is 0.25 λ).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Shtrom with Takahashi to include “a first slot is an arc shape, and wherein a distance between an inner side of the first slot and a center of the radiator is 0.25xλ2,” as taught by Takahashi, for the purpose of improving performance by improving uniformity of radiation (see also [0045]). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 18, Shtrom does not specifically teach wherein a first length of the first slot extending in a circumference direction is 0.5xλ2.
	However, Takahashi (Fig. 2, 3-1, and 4-3) a first length of the first slot extending in a circumference direction is 0.5xλ2 ([0044]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Shtrom with Takahashi to include “a first length of the first slot extending in a circumference direction is 0.5xλ2,” as taught by Takahashi, for the purpose of improving performance by improving uniformity of radiation (see also [0045]). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shtrom in view of Minemura and Takahashi as applied to claim 18 above, and in further view of Hsiao.
Regarding claim 19, Shtrom further teaches wherein the second frequency band is 2.45 GHz ([0026]) but does not specifically teach wherein a second length of the first slot in a radial direction is 0.05xλ1, wherein λ1 is a wavelength of the first electromagnetic wave signal, wherein the first frequency band is 5.9 gigahertz (GHz).
However, Hsiao teaches a second length of the first slot in a radial direction is 0.05xλ1, wherein λ1 is a wavelength of the first electromagnetic wave signal (L1, [0047]), wherein a first frequency band is 5.9 gigahertz (GHz) ([0003]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Shtrom with Hsiao to include “a length of a slot a radial direction is .05xλ1 and wherein λ1 is a first wavelength of the first electromagnetic wave signal,” as taught by Hsiao, for the purpose of improving impedance matching (see also [0047]). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shtrom et al. (US PGPUB 2014/0071013 A1), hereinafter known Shtrom, in view of Takahashi.
Regarding claim 20, Shtrom teaches (Fig. 5) a terminal comprising: a printed circuit board (PCB) ([0040]); and an antenna apparatus comprising: a ground plate (500) forming a part of the PCB; a radiator (525) disposed on the ground plate (500); a signal source coupled to the radiator and configured to feed a first electromagnetic wave signal of a first frequency band into the radiator ([0045]); a first slot (505) disposed on the ground plate; and a second slot (510) disposed on the ground plate, wherein both the first slot (505) and the second slot (510) are closed slots and surround the radiator (525), wherein the first slot (505) and the second slot (510) are configured to restrain a first current distribution on the ground plate; wherein the first slot (505) and the second slot (510) are symmetrically disposed by a joint centered between the radiator (525) and the ground plate but does not specifically teach wherein a radial distance from the radiator to the first slot ranges from 0.2xλ1 to 0.3xλ1, and wherein λ1 is a first wavelength of the first electromagnetic wave signal.
    PNG
    media_image2.png
    563
    533
    media_image2.png
    Greyscale

However, Takahashi teaches (Fig. 2, 3-1, and 4-3) a radial distance from the radiator to the first slot ranges from 0.2xλ1 to 0.3xλ1 (DOUT,ring - Sv - X1 = 0.27 λL - 0.025 λL - 0.02 λs which is approximately 0.235 λL), and wherein λ1 is a first wavelength of the first electromagnetic wave signal.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the terminal of Shtrom with Takahashi to include “a radial distance from the radiator to the first slot ranges from 0.2xλ1 to 0.3xλ1, and wherein λ1 is a first wavelength of the first electromagnetic wave signal,” as taught by Takahashi, for the purpose of improving performance by improving uniformity of radiation (see also [0045]). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 21, Shtrom does not specifically teach wherein the terminal comprises a vehicle.
However, Takahashi teaches a terminal comprises a vehicle ([0070]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the terminal of Shtrom with Takahashi to include “a terminal comprises a vehicle,” as taught by Takahashi, for the purpose of improving grounding (see also 0070]).
Regarding claim 22, Shtrom does not specifically teach wherein the antenna apparatus is a vehicle-mounted external antenna.
However, Takahashi teaches an antenna apparatus is a vehicle-mounted external antenna ([0070]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the terminal of Shtrom with Takahashi to include “an antenna apparatus is a vehicle-mounted external antenna,” as taught by Takahashi, for the purpose of improving grounding (see also 0070]).

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shtrom in view of Takahashi as applied to claim 20 above, and in further view of Rafi et al. (US Patent No. 7427957 B2), hereinafter known Rafi.
Regarding claim 24, Shtrom does not specifically teach wherein the signal source is further configured to feed a second electromagnetic wave signal of a second frequency band into the radiator, and wherein the second frequency band is lower than the first frequency band.
However, Rafi teaches (Fig. 1) a signal source is further configured to feed a second electromagnetic wave signal of a second frequency band into the radiator (Abstract), wherein the second frequency band (1.575 GHz) is lower than the first frequency band (5.9 GHz).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the terminal of Shtrom with Rafi to include “a signal source is further configured to feed a second electromagnetic wave signal of a second frequency band into the radiator, wherein the second frequency band is lower than the first frequency band,” as taught by Rafi, for the purpose of improving versatility in applications (see also col. 6, lines 43-47).
Regarding claim 25, Yanagi does not specifically teach wherein the antenna apparatus further comprises a third slot and a fourth slot located on respective peripheries of the first slot and the second slot, wherein both the third slot and the fourth slot are closed slots, and wherein the third slot and the fourth slot are configured to restrain a second current distribution on the ground plate.
However, Rafi teaches (Fig. 1) wherein the antenna apparatus further comprises a third slot and a fourth slot (22) located on respective peripheries of a first slot (20), wherein both the third slot and the fourth slot are closed slots (22), and wherein the third slot and the fourth slot (22) are configured to restrain a second current distribution on the ground plate.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the terminal of Shtrom with Rafi to include “wherein the antenna apparatus further comprises a third slot and a fourth slot located on respective peripheries of the first slot and the second slot, wherein both the third slot and the fourth slot are closed slots, and wherein the third slot and the fourth slot are configured to restrain a second current distribution on the ground plate,” as taught by Rafi, for the purpose of improving versatility in applications (see also col. 6, lines 43-47).
Regarding claim 26, Yanagi does not specifically teach wherein the first slot is an arc shape, and wherein a distance between an inner side of the first slot and a center of the radiator is 0.25xλ1.
However, Takahashi teaches (Fig. 2, 3-1, and 4-3) a first slot is an arc shape (16), wherein a distance between an inner side of the first slot and the center of the radiator is 0.25xλ1 (Dout,ring 0.27 λ – Sv 0.02 λ is 0.25 λ).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the terminal of Shtrom with Takahashi to include “a first slot is an arc shape (16), wherein a distance between an inner side of the first slot and the center of the radiator is 0.25xλ1,” as taught by Takahashi, for the purpose of improving performance by improving uniformity of radiation (see also [0045]). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845